IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                  NO. WR-70,593-01



                    EX PARTE DEMETRIUS DEWAYNE SMITH



              ON APPLICATION FOR WRIT OF HABEAS CORPUS
              CAUSE NO. 1021168 IN THE 183RD DISTRICT COURT
                             HARRIS COUNTY



      Per curiam.


                                       ORDER

      This is a post conviction application for writ of habeas corpus filed pursuant to the

provisions of Texas Code of Criminal Procedure article 11.071.

      Applicant was convicted in June 2006 of capital murder committed in March 2005.

T EX. P ENAL C ODE A NN. § 19.03(a). Based on the jury’s answers to the special issues set

forth in the Texas Code of Criminal Procedure, Article 37.071, sections 2(b) and 2(e), the
                                                                                       Smith - 2

trial court sentenced him to death. Art. 37.071, § 2(g).1 This Court affirmed applicant’s

conviction and sentence on direct appeal. Smith v. State, 297 S.W.3d 260 (Tex. Crim. App.

2009).

         Applicant presented nine allegations in his application in which he challenges the

validity of his conviction and sentence. The trial court held a live evidentiary hearing. As

to all of these allegations, the trial judge entered findings of fact and conclusions of law and

recommended that relief be denied.

         This Court has reviewed the record with respect to the allegations made by applicant.

We agree with the trial judge’s recommendation and adopt the trial judge’s findings and

conclusions, except for conclusion of law number eight, which we do not accept. Based

upon the trial court’s findings and conclusions and our own review of the record, relief is

denied.

         IT IS SO ORDERED THIS THE 25TH DAY OF FEBRUARY, 2015.




Do Not Publish




         1
        Unless otherwise indicated, all references to Articles are to the Texas Code of Criminal
Procedure.